 


109 HRES 731 EH: Commending the Patriot Guard Riders for shielding mourning military families from protesters and preserving the memory of fallen service members at funerals.
U.S. House of Representatives
2006-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
 
109th CONGRESS 
2d Session 
H. RES. 731 
In the House of Representatives, U. S., 
 
June 20, 2006 
 
RESOLUTION 
Commending the Patriot Guard Riders for shielding mourning military families from protesters and preserving the memory of fallen service members at funerals. 
 
 
Whereas in 2005, a small group of American Legion Riders in Kansas calling themselves the Patriot Guard began a movement to shield the families and friends of fallen service members from interruptions by protesters appearing at military funerals; 
Whereas individuals from Colorado, Oklahoma, and Texas later brought together diverse groups of motorcycle organizations across the country who rode to honor fallen service members, forming an organization known as the Patriot Guard Riders; 
Whereas the Patriot Guard Riders have since grown into a nationwide network, including both veterans and nonveterans and riders and nonriders, and is open to anyone who shares a respect for service members who have made the ultimate sacrifice for the Nation; 
Whereas Patriot Guard Riders attend military funerals to show respect for fallen service members and to shield mourning family members and friends of the deceased from protestors who interrupt, or threaten to interrupt, the dignity of the event; 
Whereas across the Nation, Patriot Guard Riders volunteer their time to come to the aid of military families in need, so to allow the memories of the deceased service member to be remembered with honor and dignity; 
Whereas regardless of one’s opinion of the Nation’s military commitments, the families, friends, and communities of the Nation’s fallen soldiers deserve a peaceful time of mourning and should not be harassed and caused further suffering at a funeral; 
Whereas Patriot Guard Riders appear at a funeral only at the invitation of the fallen soldier’s family and participate in a nonviolent, legal manner; and 
Whereas the members of the Nation’s Armed Forces willingly risk their lives to protect the American way of life and the freedoms guaranteed by the Constitution: Now, therefore, be it 
 
That the House of Representatives expresses its deepest appreciation to the Patriot Guard Riders who— 
(1)attend military funerals across the country to show respect for fallen members of the Armed Forces and, when needed, shield mourning family members and friends of the deceased from protestors who interrupt, or threaten to interrupt, the dignity of a funeral; and 
(2)in so doing, help to preserve the memory and honor of the Nation’s fallen heroes. 
 
Karen L. HaasClerk. 
